DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 38-40, 44, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on June 7, 2021,, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-37, 41-43, and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen US 2,180,320.
Regarding Claim 29, Hansen discloses a valve assembly (ann. fig. 1) comprising: a valve cap (ann. fig. 1) including at least one aperture (ann. fig. 1), a coupled valve body (2) including a fluid inlet (3), a fluid outlet body including a fluid outlet (4), and a housing (7) at least partially enclosing a metering seal (18); wherein the valve assembly is divided into two sides; wherein the two sides include a flow control side (9, side with valve 11) and a metering side (side with valve 18); wherein the flow control side includes a valve (diaphragm 11 and seat 6) with a diaphragm (11) positioned between an upper chamber (9) and a lower chamber (ann. fig. 1); and wherein both the upper chamber and the lower chamber are in fluid communication with the metering side (upper chamber 11 has passage 16 that communicates with meter valve 18; lower chamber has a passage 17 that communicates with meter valve 18).

    PNG
    media_image1.png
    515
    731
    media_image1.png
    Greyscale

HANSEN – ANNOTATED FIGURE 1
Regarding Claim 30, Hansen discloses the metering side (side with meter valve 19) comprises the housing (7).
Regarding Claim 31, Hansen discloses the valve (diaphragm 11 and seat 6) is configured such that when the upper chamber (9) is pressurized to a pressure equal to an inlet pressure of the lower chamber (ann. fig. 1), a net force pushes the diaphragm down to a closed position (ann. fig. 1) (p. 2 col. 1 lines 11-31 describes the pressure that operates the valve 11).
Regarding Claim 32, Hansen discloses the metering seal (18) comprises a first channel (12) and a second channel (16) that each extend across at least a partial length of a diameter of the metering seal (18).
Regarding Claim 33, Hansen discloses the metering seal (18) comprises a first channel (12) and a second channel (16) that each extend across at least a partial diameter of the metering seal and the housing (7).
Regarding Claim 34, Hansen discloses the metering seal (18) comprises a main channel (13); and wherein the main channel comprises a varying diameter through at least a partial length (length of main channel varies from passage port 17 and passage port 12) of the metering seal.
Regarding Claim 35, Hansen discloses the varying diameter creates narrower regions (upper and lower seal zones of main channel 13 varies from passage port 17 and passage port 12) forming sealing zones (ann. fig. 1) configured to form at least a partial fluid seal with a stem (stem 19 of meter seal 18 and seal zone illustrated in ann. fig. 1).
Regarding Claim 36, Hansen discloses the metering seal (18) comprises at least three different sealing zones (upper seal zone seals passage port 17, lower seal zone seals passage port 16, and lower seal zone seals passage port 12).
Regarding Claim 37, Hansen discloses a stem (19); wherein moving the stem within the metering seal (metering seal passage 13) provides flow control between the flow control side (16) and the metering side (17).
Regarding Claim 41, Hansen discloses depressurizing the upper chamber (9) causes the diaphragm (11) to be forced away from a sealing surface (6) (p. 2 col. 1 lines 11-31 describes the pressure that operates the valve 11).
Regarding Claim 42, Hansen discloses valve assembly (ann. fig. 1) comprising: a housing (7) at least partially enclosing a metering seal (18); wherein the metering seal comprises a main channel (13); and wherein the main channel comprises a varying diameter through at least a partial length of the metering seal length (length of main channel varies from passage port 17 and passage port 12).
Regarding Claim 43, Hansen discloses the metering seal (18) comprises a first channel (12) and a second channel (16) that each extend across at least a partial diameter of the metering seal.
Regarding Claim 46, Hansen discloses the varying diameter creates narrower regions (upper seal zone at passage 17) forming sealing zones (ann. fig. 1) configured to form at least a partial fluid seal with a stem (19).
Regarding Claim 47, Hansen discloses the metering seal (18) comprises at least three different sealing zones (upper seal zone seals passage port 17, lower seal zone seals passage port 16, and lower seal zone seals passage port 12).
Regarding Claim 48, Hansen discloses the valve assembly (ann. fig. 1) is divided into two sides; wherein the two sides include a flow control side (9, side with valve 11) and a metering side (side with valve 18).
Regarding Claim 49, Hansen discloses a stem (19); wherein moving the stem within the metering seal (metering seal passage 13) provides flow control between the flow control side (16) and the metering side (17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson US 3,240,128, Cowley US 1,536,424, Keller US 6,748,970, Laudrum US PG PUB 2014/0352828, Collins US 2,892,644, and Babb et al. US 10,571,040 disclose a pilot operated valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753